— Order unanimously affirmed. Memorandum: We find the suppression court’s determination that the People failed to prove that defendant was fully informed of his right to counsel and effectively waived this right to be supported by the record (see, People v Dorn, 105 Misc 2d 244, 246-247). We decline to reach the procedural issue raised by the People for the first time on appeal (see, People v Stith, 69 NY2d 313, 320; People v Nieves, 67 NY2d 125, 135-136; People v Johnson, 64 NY2d 617, 619, n 2; People v Dodt, 61 NY2d 408, 416; People v Evans, 58 NY2d 14, 21, n 1). (Appeal from order of Oneida County Court, Buckley, J.— suppress evidence.) Present — Callahan, J. P., Doerr, Green, Pine and Davis, JJ.